Title: From John Adams to Henry Channing, 27 May 1822
From: Adams, John
To: Channing, Henry



Dear Mr Channing.
Montizillo 27 May 1822

I thank you for your favor of the 22 inst & the two Connecticut gazettes which I have given to Mr. Shaw of the Athenaeum to be communicated to the Historical Society. I had rather read their remarks on the Mohegan letter than make any of my own. It is unpleasant though it is necessary to bring such documents before the public after a concealment of one hundred twenty years. If the Legislature of Connect. whose conduct is represented so cruel could arise from their graves I dare say that they could alledge much explanation of for their conduct. I suspect much high church policy and intrigue in the history of this Country from Arch bishop Laud to this day. The Mohegan letter is however very curious. I wish he had told us who were his Gods I presume they were the earth the moon & the sun, under the most high the great spirit. The Indian religion in every part of America seems to me to be the same with that of    whose doctrine was that ouranos & ge were the offspring of the most high and that men all animals and all vegetables were children by a marriage between ouranos & ge. Tecumsha said “my father is the Sun my mother is the earth. I wish I could give you a detailed account of some conver conversations I have lately had with Gen Millar Gov. of Arkansas. He spent 4 months of the winter 1820 among the Cherokees & Osages endeavoring to make peace between them the king of the Osages informed him that three of this Gods under the great Spirit were the earth, the moon & the Sun. These he was hiped daily in several ways. One was by smoaking tobacco in their honour. He blowed several whiffs to the earth several more to the moon & most of all to the sun. The religious veneration for tobacco appears to me be universal among all the tribes of the Indians. They believed it to be a special gift of their Gods sent down by a select messenger from the heavens as sincerely as the monarchs of Europe believe the holy vial of oil to have been sent down by the holy ghost, in shape of a dove. I wish you were accquainted with Gen. Millar. He appears to me to be more accquainted with inquisitive & more successful in obtaining information relative to the religion manners & customs of the Indians than all the missionaries—I wish I could enlarge but I must break off with assurances of esteem & friendship / of your humble Servant—
